FILED
                             NOT FOR PUBLICATION                             JUN 08 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE MIRANDA VARELA,                             No. 07-70979

               Petitioner,                       Agency No. A078-534-635

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jose Miranda Varela, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (IJ”) decision denying his application for asylum and

withholding of removal, and of the BIA’s denial of his motion to reopen. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse

credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001),

and we review for abuse of discretion the denial of a motion to reopen, Mohammed

v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

because Varela’s testimony that civil defense force members attacked him in 1994

was inconsistent with his statement in his asylum application that the attack

occurred in 2001. In addition, his testimony was internally inconsistent regarding

whether members of the civil defense force killed his grandfather and mother.

These inconsistencies go to the heart of his claim. See Don v. Gonzales, 476 F.3d

738, 741-43 (9th Cir. 2007). In the absence of credible testimony, Varela failed to

establish that he is eligible for asylum or withholding of removal. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      The BIA did not abuse its discretion by denying Varela’s motion to reopen,

because the BIA considered the evidence he submitted and acted within its broad

discretion in determining the evidence was insufficient to warrant reopening. See

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to

reopen shall be reversed only if it is “arbitrary, irrational or contrary to law.”).

      PETITION FOR REVIEW DENIED.


                                            2                                      07-70979